In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-833V
                                      Filed: March 27, 2015
                                           Unpublished

****************************
PATRICIA JACOBS,                           *
                                           *
                     Petitioner,           *     Joint Stipulation on Damages;
                                           *     Influenza (Flu) Vaccine;
                                           *     Tetanus-Diphtheria (Td) Vaccine;
SECRETARY OF HEALTH                        *     Shoulder Injury Related to Vaccine
AND HUMAN SERVICES,                        *     Administration; SIRVA; Special
                                           *     Processing Unit
                     Respondent.           *
                                           *
****************************
Maximillian Muller, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Alexis Babcock, Esq., US Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Chief Special Master:

        On September 8, 2014, Patricia Jacobs filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
resulting from the tetanus vaccine she received on June 13, 2013 and the influenza
vaccine she received on November 5, 2013. Petition at 1; Stipulation, filed Mar. 26,
2015, ¶¶ 1-2, 4. Petitioner further alleges that she received these vaccines in the
United States, experienced the residual effects of the shoulder injury for more than six
months, has filed no other action for this injury, and has received no prior award or
settlement. Petition, ¶¶ 2, 11-13; Stipulation, ¶¶ 3-5. Respondent denies that these
vaccines caused petitioner’s shoulder injury or any other injury. Stipulation, ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
March 26, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

       Respondent agrees to pay petitioner a lump sum of $60,000.00 in the form of a
check payable to petitioner. Stipulation, ¶ 8. This amount represents compensation for
all damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                      2
Case 1:14-vv-00833-UNJ Document 14 Filed 03/26/15 Page 1 of 5
Case 1:14-vv-00833-UNJ Document 14 Filed 03/26/15 Page 2 of 5
Case 1:14-vv-00833-UNJ Document 14 Filed 03/26/15 Page 3 of 5
Case 1:14-vv-00833-UNJ Document 14 Filed 03/26/15 Page 4 of 5
Case 1:14-vv-00833-UNJ Document 14 Filed 03/26/15 Page 5 of 5